                                                                        Case 2:19-cv-00762-JCM-DJA Document 18 Filed 10/08/19 Page 1 of 2



                                                                   1    FENNEMORE CRAIG, P.C.
                                                                        Shannon S. Pierce, NV Bar No. 12471
                                                                   2    Elizabeth J. Bassett, NV Bar No. 9013
                                                                        300 E. Second Street, Suite 1510
                                                                   3    Reno, NV 89501
                                                                        Telephone:     (775) 788-2200
                                                                   4    Facsimile:     (775) 788-2279
                                                                        spierce@fclaw.com; ebassett@fclaw.com
                                                                   5
                                                                        Counsel for Defendant
                                                                   6    Caesars Enterprise Services, LLC

                                                                   7

                                                                   8                                UNITED STATES DISTRICT COURT
                                                                   9                                        DISTRICT OF NEVADA
                                                                  10   SHANA MEDLEY, an Individual,                     CASE NO. 2:19-cv-00762-JCM-DJA
                                                                  11                         Plaintiff,
                                                                                                                        STIPULATION AND ORDER FOR
                                                                  12
                        Tel: (775) 788-2200 Fax: (775) 786-1177




                                                                       v.                                               DISMISSAL WITH PREJUDICE
                            300 East Second Street, Suite 1510
FENNEMORE CRAIG, P.C.




                                                                  13   CAESARS ENTERPRISE SERVICES,
                                                                       LLC, a Foreign Limited Liability Company,
                                     Reno, NV 89501




                                                                  14   DOES I-X; ROE CORPORATIONS I-X.
                                                                  15
                                                                                             Defendant.
                                                                  16

                                                                  17

                                                                  18          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff Shana Medley and
                                                                  19   Defendant Caesars Enterprise Services, LLC (by and through their respective counsel of record),
                                                                  20   that the above-entitled matter be dismissed with prejudice, with each party to bear its or her own

                                                                  21   //

                                                                  22   //

                                                                  23   //

                                                                  24   //

                                                                  25   //

                                                                  26   //

                                                                  27   //

                                                                  28   //

                                                                                                                         1
                                                                       Case 2:19-cv-00762-JCM-DJA Document 18 Filed 10/08/19 Page 2 of 2



                                                                   1   attorneys’ fees and costs.

                                                                   2           IT IS SO STIPULATED.

                                                                   3    Dated: This 8th day of October, 2019           Dated: This 8th day of October, 2019

                                                                   4    HKM EMPLOYMENT ATTORNEYS                       FENNEMORE CRAIG, P.C.
                                                                        Jenny L. Foley, Ph.D., Esq.                    Shannon S. Pierce (NV Bar No. 12471)
                                                                   5    Marta D. Kurshumova, Esq.                      Elizabeth J. Bassett (NV Bar No. 9013)
                                                                        1785 E. Sahara, Suite 300                      300 E. 2nd Street, Suite 1510
                                                                   6    Las Vegas, NV 89104                            Reno, NV 89501

                                                                   7    By:       /s/ Jenny L. Foley                   By:      /s/ Shannon S. Pierce
                                                                              Attorneys for Plaintiff                        Attorneys for Defendants
                                                                   8

                                                                   9

                                                                  10                                           ORDER

                                                                  11           IT IS SO ORDERED.
                                                                                     Octoberof
                                                                               Dated this    10, 2019.         , 2019.
                                                                  12
                        Tel: (775) 788-2200 Fax: (775) 786-1177
                            300 East Second Street, Suite 1510
FENNEMORE CRAIG, P.C.




                                                                  13
                                     Reno, NV 89501




                                                                  14
                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                                  15

                                                                  16

                                                                  17

                                                                  18
                                                                  19
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                   2
